This opinion has been withdrawn per order of the
Tenth Court of Appeals.


 style="width: 138px; float: right; clear: right">








IN THE
TENTH COURT OF APPEALS
 


No. 10-00-064-CV

     AMERICAN HOME PRODUCTS
     CORPORATION, ET AL.,
                                                                         Appellants
     v.

     NANCY PETERS, ET AL.,
                                                                         Appellees
 


From the 249th District Court
Johnson County, Texas
Trial Court # C199900155
                                                                                                                
                                                                                                         
O P I N I O N
                                                                                                                

      The legal issue in this case is controlled by this Court’s opinion in American Home
Products Corp. v. Clark, 999 S.W.2d 908 (Tex. App.—Waco 1999, pet. granted).  We see no
need to elaborate on the facts or the case law.  Accordingly, this appeal is dismissed for want
of jurisdiction.


                                                                   REX DAVIS
                                                                   Chief Justice

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray (Dissenting)
Dismissed
Opinion delivered and filed July 26, 2000
Do not publish